DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to positively recite the electrostatic chuck and have the base structure being above the electrostatic chuck, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al.
	The Applicant argues that Furuse does not expressly teach that the particle resistance of the first particle resistant layer is higher than a particle resistance of the second particle resistant layer. The Examiner respectfully disagrees.
	Specifically, the reference teaches that the plasma sprayed coating film 117, 118 reduces, or resists, the particles formed for contamination [0058], but also teaches that this plasma sprayed coating film 117, the second particle resistant layer can have chips formed [0065], which is not described for layer 118. Specifically, the description of 
	Thus the use of Furuse is applied and the rejection is made FINAL.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al.
In regards to Claim 1, Tetsuka teaches a semiconductor processing apparatus Fig. 1, 2 comprising a chamber 1 including an interior wall 2a, 2b forming a space (interior of 1) where plasma is generated [0001-0039], the interior wall including a lower interior wall 2b where a wafer holding electrode 4 is disposed (the wafer holding electrode being an electrostatic chuck as it holds the wafer through static electricity [0051]), and an upper interior wall disposed higher than the lower interior wall (as 2a are above 2b), an upper member 14a provided in the chamber and disposed above the wafer holding electrode (as shown in Fig. 1); the upper member comprising a base (body of 14a) having a ring configuration (as the chamber has a substantially cylindrical sidewall [0029]), the base including a first surface (interior ring surface) facing inside of the ring configuration thereof, a second surface crossing the first surface (bottom surface of 14a, which is close to the exhaust portion of the base member and the 

    PNG
    media_image1.png
    575
    784
    media_image1.png
    Greyscale

Tetsuka does not expressly teach the coating is a polycrystalline ceramic covering the first surface, the second surface, and the edge portion, the particle resistant layer including a first particle resistant layer provided at the edge portion, and a second particle resistant layer provided at the first surface, the second surface being an upper surface or a lower surface of the base and wherein a particle resistance of the 
Furuse teaches a semiconductor manufacturing apparatus Fig. 1 comprising a chamber 100 comprising an upper interior wall and a lower interior wall, the upper interior wall disposed higher than the lower interior wall, as per the annotated copy of Fig. 1 below:


    PNG
    media_image2.png
    431
    636
    media_image2.png
    Greyscale
 comprising: a base 116 including a first surface, a second surface crossing the first surface, and an edge portion connecting the first surface and the second surface; and a particle-resistant layer 118, 120 (or 117, 119, as shown in Fig. 3, 4) including a polycrystalline ceramic and covering the first surface, the second surface, and the edge 
Furuse teaches the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element such as Y, Gf, Yb (Claims 1-2).
Furuse a thickness of the first particle-resistant layer is thinner than a thickness of the second particle-resistant layer, in the horizontal direction.
Furuse teaches wherein the first particle-resistant layer is denser than the second particle-resistant layer, as the concentration of ceramic molecules in Furuse in 
	Furuse teaches that the coating sections would allow for preventing abnormal electric discharge and suppresses wearing and splashing into the plasma and metallic contamination can be reduced [0057-0064].

    PNG
    media_image3.png
    405
    423
    media_image3.png
    Greyscale

 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Tetsuka with the coating arrangement and structure and material of Furuse with a first particle resistant layer that is higher than a second particle resistant layer. One would be motivated to do so for the purpose of preventing abnormal electric discharge and suppress wearing of the base member. See MPEP 2143, Motivations A-E. 

In regards to Claims 2-3, Furuse teaches the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element such as Y, Gf, Yb, as per the rejection of Claim 1 above.
In regards to Claim 9, Tetsuka in view of Furuse teaches with Furuse a thickness of the first particle-resistant layer is thinner than a thickness of the second particle-resistant layer, as broadly recited, in the horizontal direction, as per the annotated copy of Fig. 2 from Furuse below:

    PNG
    media_image4.png
    215
    489
    media_image4.png
    Greyscale

In regards to Claim 10, Tetsuka in view of Furuse teaches wherein the first particle-resistant layer is denser than the second particle-resistant layer, as the concentration of ceramic molecules in Furuse in the first particle resistant layer, as the second particle resistant layer has metallic particles, such that the concentration of ceramic molecules is diluted with the metallic atoms, as per the rejection of Claim 1 above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2008/0276865 to Nishimizu et al.
The teachings of Tetsuka in view of Furuse are relied upon as set forth in the above 103 rejection.
In regards to Claims 4-6, Tetsuka in view of Furuse do not expressly teach wherein an average crystallite size of the polycrystalline ceramic calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is not less than 3 nm and not more than 50 nm, or that  an average crystallite size of the polycrystalline ceramic in the first particle-resistant layer calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is smaller than an average crystallite size of the polycrystalline ceramic in the second particle-resistant layer calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times, or that the first particle-resistant layer and the second particle-resistant layer each have arithmetic average heights Sa of 0.060 or less after a reference plasma resistance test.  
Nishimizu teaches that a polycrystalline ceramic coating 7 which has an average crystallite size of 20, 30, 50 nm or less and made of yttria ([0099], Claims 1-14), which creates a size of a fine particle that is smaller than particle contamination of 0.3 μm, such that it does not affect the quality of the substrates [0099] with an arithmetic average height, or arithmetical mean height, i.e., surface roughness of 0.03 μm [0168-0169, 0043-00263]. Nishimizu teaches that the particle size and thus structure of the 
It would be obvious to one of ordinary skill in the art, to have modified the yttria/ceramic coatings of Tetsuka in view of Furuse with the 30-50 nm crystallite sized ceramic coating with the surface roughness of 0.03 μm of Nishimizu. One would be motivated to do so to create a coating that has a high plasma resistance and reduce particle contamination. See MPEP 2143, Motivations A-E. 
Furthermore, as Furuse teaches that there can be two different coatings on the separate surfaces of the member, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the particle/crystalline/grain size of the coating, for the predictable purpose of creating the desired particle prevention as well as the different profile of the member as per the teachings of Tetsuka in view of Furuse, thus through routine experimentation resulting a crystallite size where the first particle resistant layer is smaller than that of the second crystallite layer. See MPEP 2143, Motivations A-G. The resulting apparatus fulfills the limitations of claims 4-6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2010/0310785 to Sasakawa et al.

In regards to Claim 11, Tetsuka in view of Furuse does not expressly teach wherein a surface of the base where the particle-resistant layer is provided has an arithmetic average roughness Ra of 0.2 um or less.
Sasakawa teaches that the surfaces of a chamber 1 are blast processed to adjust the surface roughness of 0.1um-5 um, a range that overlaps the claimed roughness at 0.1 um which is less than 0.2um, the surface roughness being important for the anchoring effect that prevents a film for the chamber from detaching [0248-0258], such that the surface roughness of the surface to be coated is a result effective variable for preventing the film for the chamber from detaching.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Tetsuka in view of Furuse by making the surface of the base where the particle-resistant layer is provided has an arithmetic average roughness Ra of 0.2 um or less, as per the teachings of Sasakawa. One would be motivated to do so for the predictable result of preventing the particle-resistant layer of Tetsuka in view of Furuse from detaching as per the teachings of Sasakawa. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716             

/KARLA A MOORE/Primary Examiner, Art Unit 1716